This appeal is from a judgment in favor of appellee (defendant) in a suit on account brought by appellant (plaintiff) in the circuit court of Marshall county. The appellant assigns but a single ground of error *Page 581 
— the overruling by the trial court of its motion for a new trial.
Under the familiar rule laid down in Cobb v. Malone  Collins,92 Ala. 630, 9 So. 738, which rule, substantially unchanged, yet prevails in this state, we cannot say that the court committed error in the particular claimed. The evidence made an issue fairly for the jury, which was submitted under full, accurate, and clear instructions by the judge trying the case.
There is no error in the record, and the judgment is affirmed.
Affirmed.